DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0124976) in view of Xiong (US 2019/0057688) and LIU (US 2015/0339981).
Regarding claims 1 and 20, Chen teaches A gate on array (GOA) circuit, comprising: at least one GOA unit and a GOA restoration units, wherein:
a signal output end of the GOA units is electrically connected to pixels in a built-in touch display panel, and is configured to output a scan signal to the pixels[0006] teaches the gate drive sub-circuits of the touch panel display expressed in the background explains the gate driver on array structure);
the GOA restoration units (voltage maintaining unit 2) is electrically connected to the signal output end of the GOA unit and configured to restore a scan signal from the abnormal GOA unit ([0004-0005] teach that signals need to be attenuated during preset time intervals which lead to the GOA circuit operating in abnormal status. As explained with respect to Figs. 2-4 [0052] the voltage maintaining circuit will take the voltage from the las shift register of a previous stage and provide it to the first shift register of the next stage so that GOA of the next stage will operate normally. This is understood as the voltage maintaining unit restoring the gate signal to the next stage to prevent abnormal driving). Although Chen teaches the limitations as discussed above, he does not teach the GOA detection unit electrically connected to the signal output end of the GOA unit and configured to collect the scan signal from the GOA unit and detect whether the scan signal from the GOA is abnormal so that an abnormal GOA unit is identified. 
	However in the same field of driving a display device Xiong teaches a method for driving where a system uses a GOA detection unit electrically connected to the signal output end of the GOA unit and configured to collect the scan signal from the GOA unit and detect whether the scan signal from the GOA is abnormal so that an abnormal GOA unit is identified (Fig. 2 control unit 200 comprises output detection circuit 210 [0042]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the detection method as taught by 
	However in the same field of preventing a display device from failing, Liu teaches a GOA circuit, display substrate and display device, where a reset signal module is connected to each signal output end of the GOA units (Fig. 4 shows reset signal output module connected to each GOA and [0073] teaches the input signal of the Reset signal output module is a Gate signal output from a Gate signal output module in a previous row.).
	 Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the detection method as taught by Xiong and the method of structural interconnections as taught by Liu. This combination would device capable of compensating erroneous driving a display as taught by Liu.
	Regarding claim 14, Chen teaches wherein the GOA restoration unit comprises at least one restoration signal output unit, and wherein the restoration signal output unit is physically connected to the signal output end of the GOA unit through a restoration point and configured to output a restoration signal which is the same as a scan signal of a corresponding GOA unit (Fig. 2 voltage maintaining unit  has input module 21, reset module 22 and voltage stabilization module as shown in Figs. 3-4 [0052] the voltage maintaining circuit will take the voltage from the las shift register of a previous stage and provide it to the first shift register of the next stage so that GOA of the next stage will operate normally. This is understood as the voltage maintaining unit restoring the gate signal to the next stage to prevent abnormal driving).  
	Regarding claim 15, Chen teaches wherein the restoration signal output unit is connected to the signal output ends of at least two GOA units through at least two restoration points (Fig. 2 shows voltage maintaining unit connected to a plurality of GOA units).
	Regarding claim 16, Chen teaches wherein, when the restoration point, with a conduction state (on) and an insulation state (off), is in the conduction state, the restoration signal output unit is electrically connected to the signal output end of the GOA unit (Figs. 2-4 [0052] the voltage maintaining circuit will take the voltage from the las shift register of a previous stage and provide it to the first shift register of the next stage so that GOA of the next stage will operate normally.). 


Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0124976) in view of Xiong (US 2019/0057688)  LIU (US 2015/0339981)and Weng (US 2020/0279516).
Regarding claim 2, Chen in vie or Xiong and Liu teach the limitations as discussed above and Xiong further teaches wherein the GOA detection unit comprises at least one signal collection unit, a collection control unit, and a pulse detection unit, wherein:
[0042][0046];
the collection control unit is electrically connected to the at least one signal collection unit and configured to output a control signal in order to turn on or turn off the at least one signal collection unit ([0051] Fig. 5 timing controller 400). Although the combination teaches the limitations as discussed above they fail to teach the pulse detection unit is configured to detect whether there exists a pulse in the scan signal from the at least one GOA unit, and if there does not, then mark a corresponding GOA unit as the abnormal GOA unit.
	However in the same field of detecting the operating status of gate driving elements Weng teaches pulse detection unit is configured to detect whether there exists a pulse in the scan signal from the at least one GOA unit, and if there does not, then mark a corresponding GOA unit as the abnormal GOA unit (Fig. 8 [105]G2 is faulty because no signal is output).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the detection method as taught by Xiong, the method of structural connections as taught by Liu, and the method of detection as taught by Weng. This combination would device capable of compensating abnormal driving a display as taught by Xiong [0004].
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0124976) in view of Xiong (US 2019/0057688),  LIU (US 2015/0339981) Weng (US 2020/ 0279516), and Zhang (US 2018/0080973).

However in the same field of using a detection unit to determine the operating state of the gate driver, Zhang teaches a detection unit comprising a signal collection unit comprising a first thin-film transistor, and an output end of the collection control unit is electrically connected to a gate electrode of the first thin-film transistor (Fig. 2 access unit 2 element M2).
Therefore it would have been obvious to one of ordinary skill in the to combine the display device as taught by Chen with the detection method as taught by Xiong, the method of structural connections as taught by Liu and the method of detection as taught by Weng and the signal collection circuit for a detection circuit as taught by Zhang. This combination would provide an improved method for detecting defective gate driving units as taught by Zhang [0015].
Regarding claim 4, Zhang teaches wherein the signal collection unit further comprises a second thin-film transistor, which is used as a unidirectional tum-on device and disposed between the signal output end of the GOA unit and the first thin-film transistor (Fig. 2 access unit 2 element M1).
Regarding claim 5, Zhang teaches wherein the second thin-film transistor with a gate electrode and a drain electrode of the thin-film transistor are connected with a short circuit (Fig. 2 element M1.). 

Regarding claim 6, Zhang teaches wherein the second thin-film transistor is an n-channel metal oxide semiconductor (NMOS) thin-film transistor, and a gate electrode and a source electrode of the NMOS thin-film transistor are connected with a short circuit(Fig. 2 element M1.).
Allowable Subject Matter
Claims 7-8, 11-12, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621